Exhibit 10.1



FIRST AMENDMENT TO THE
HEALTHTRONICS, INC. 2004 EQUITY INCENTIVE PLAN

      This First Amendment (this “First Amendment”) to the HealthTronics, Inc.
2004 Equity Incentive Plan (the “Plan”) is made by HealthTronics, Inc., a
Georgia corporation (the “Company”) pursuant to the authorization of the board
of directors of the Company (the “Board”).


     WHEREAS, the Board deems it to be in the Company’s best interest to amend
the Plan to increase the maximum aggregate number of Shares (as defined in the
Plan) authorized under the Plan from 500,000 to 950,000 Shares (the
“Amendment”);


     WHEREAS, Section 15 of the Plan authorizes the Board to amend, alter,
suspend or terminate the Plan; and


     WHEREAS, the rules of the Nasdaq National Market, Inc. applicable to the
Company require that the Company’s shareholders approve the Amendment.


     NOW, THEREFORE, , pursuant to the authority granted to the Board in Section
15 of the Plan, and subject to the approval of this First Amendment by the
Company’s shareholders, the Plan is hereby amended as follows:


The first sentence of Section 2 of the Plan is amended and restated to read as
follows:


“2. An aggregate of 950,000 Shares may be made issued pursuant to Awards under
this Plan, subject to adjustments pursuant to Section 14.”


Except as provided above, the Plan shall remain unchanged and in full force and
effect.


IN WITNESS WHEREOF, the Company, by its duly authorized officer has executed
this Amendment on this      day of         , 2005.


                                                                              HealthTronics,
Inc.
                                                                              By:
____________________________
                                                                              Name:
_________________________
                                                                              Title:
__________________________